DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The references cited in the information disclosure statements (IDS) filed on 09/23/2019, 03/26/2020 and 12/29/2020 have been considered by the examiner. An initialed and dated copies of Applicant’s IDS forms 1449, are attached to the instant Office action.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1: it is unclear whether the plurality of core sheets include the first core sheet and the second core sheet or does not.
Regarding claims 2-9 - the aforementioned claims are rejected based on their dependent status from claim 1.



Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. (US 2015/0108866) hereinafter Kaiser in view of UTSUMI (JP-2013051795) hereinafter UTSUMI.

Regarding claim 1: Kaiser discloses an IPM rotor, which includes a plurality of core sheets (34) having hole portions (40, 38) configured to accommodate magnets (42) and being laminated on one another, the magnets (42) being inserted in the hole portions, the IPM rotor comprising: a first core sheet (48) having a spring plate portion (50) provided to the hole portion (38), and; a second core sheet (46) having a recessed portion (60) provided to the hole portion, wherein at least one of the plurality of the 
UTSUMI discloses at least one of the plurality of the laminated core sheets (35) has a protruding portion (46) provided to the hole portion (36).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Kaiser at least one of the plurality of the laminated core sheets has a protruding portion provided to the hole portion, as taught by UTSUMI in order to prevent the magnet 34 from slipping off by the large projection portion 46 which is plastically deformed in the circumferential direction while the magnet 34 is radially abutted and fixed by the small projection 42 formed by plastic deformation, as taught by UTSUMI [0029-0030] (machine translation).

Regarding claims 2 and 3: Kaiser, as modified by the teaching of UTSUMI, discloses the IPM motor having all of the claimed features as discussed above with respect to claim 1. Although it doesn’t explicitly teach wherein the protruding portion is provided to the hole portion of the first core sheet or wherein the protruding portion is provided to the hole portion of the second core sheet, it would have been obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention of Kaiser and UTSUMI to choose any desired design of the protruding portion is provided to the hole portion of the core sheet since Applicants have not disclose the specific configuration of design of the protruding portion is provided to the hole portion of the core sheet since, solves any stated problem or are for any particular purposes and it appears the invention would perform equally well with the applied design of the protruding portion and in order to prevent the magnet from slipping off.

Regarding claims 4 and 5: Kaiser, as modified by the teaching of UTSUMI, discloses the IPM motor having all of the claimed features as discussed above with respect to claim 1, [claim 4] further comprising a third core sheet (44 at bottom in fig. 2, Kaiser), wherein the protruding portion (46, UTSUMI) is arranged in the third core sheet; [claim 5] further comprising a base core sheet (44, Kaiser and 35, UTSUMI) only having the hole portion (40, 38), wherein the IPM motor includes portions at which at least the one 

Regarding claim 6, Kaiser further discloses that the second core sheet (34 from lamination sheets 46)  is continuously laminated on the first core sheet (lamination sheets 44), wherein the spring plate portion (50) is bent from a contact end portion between the spring plate portion of the first core sheet (34) and the recessed portion (58) of the second core sheet (34), wherein the second core sheet laminated successively has a thickness of equal to or more than a length of the spring plate portion, and wherein the length of the spring plate portion is one time or more to ten times or less the thickness of the second core sheet. Further, it has been held that more than a mere change of shape is necessary for patentability. In re Dailey, 357 F.2d 669, I49 USPQ 47 (CCPA 1966), and In re Span- Deck Inc. v. Fab-con, Inc. (Ca 8, 1982) USPQ 835.

Regarding claim 7, Kaiser further discloses that the width of the spring plate portion (50) is one time or more to ten times or less the thickness of the first core sheet (34, fig. 2). Further, it has been held that more than a mere change of shape is necessary for patentability. In re Dailey, 357 F.2d 669, I49 USPQ 47 (CCPA 1966), and In re Span- Deck Inc. v. Fab-con, Inc. (Ca 8, 1982) USPQ 835.

Regarding claim 8: Kaiser, as modified by the teaching of UTSUMI, discloses the IPM motor having all of the claimed features as discussed above with respect to claim 1, wherein the magnet (42 Kaiser) has a substantially rectangular parallelepiped shape [0016], wherein the hole portion (40) is formed to have a V-shape which is open toward a radially outer side of the core sheet (shown in fig. 3), and wherein the spring plate portion (50) is a surface on a radially inner side of the hole portion (40), and is provided at an end portion of a long side of the magnet (42). Kaiser is silent with respect to 
the protruding portion is provided on an outer side of the short side of the magnet.
), wherein the protruding portion (46) is provided on an outer side of the short side of the magnet (34), and wherein the spring plate portion (41) is a surface on a radially inner side of the hole portion (36), and is provided at an end portion of a long side of the magnet (34).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Kaiser the protruding portion is provided on an outer side of the short side of the magnet, as taught by UTSUMI in order to prevent the magnet 34 from slipping off, as taught by UTSUMI [0029-0030].

Regarding claim 9: Kaiser, as modified by the teaching of UTSUMI, discloses the IPM motor having all of the claimed features as discussed above with respect to claim 1, wherein the magnet (42 Kaiser) has a substantially rectangular parallelepiped shape [0016], wherein the hole portion (40) is formed in an arc direction of the core sheet (34, fig. 3), and wherein the spring plate portion (50) and wherein the spring plate portion is a surface on a radially inner side of the hole portion, and is provided at an end portion of a long side of the magnet. Kaiser is silent with respect to the protruding portion is provided on an outer side of the short side of the magnet.
UTSUMI discloses the magnet (34) has a substantially rectangular parallelepiped shape (fig. 2), wherein the hole portion (36) is formed in an arc direction of the core sheet (35), wherein the protruding portion (46) is provided on an outer side of the short side of the magnet (34), and wherein the spring plate portion (41) is a surface on a radially inner side of the hole portion (36), and is formed at an center portion of a long side of the magnet (340.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Kaiser the protruding portion is provided on an outer side of the short side of the magnet, as taught by UTSUMI in order to prevent the magnet 34 from slipping off, as taught by UTSUMI [0029-0030].

Conclusion 

5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 20160285330, US 2014/0077652, US 2016/0294234, US 2014/0265718
Applicants are directed to consider additional pertinent prior are included on the Noticeof References Cited (PTOL- 892) attached herewith. 


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848